Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The amended limitations “transmit” “generate” “generate and output” are being interpreted under broadest reasonable interpretation in light of the disclosure and no longer invoke 35 USC 112(f) interpretation. 
Allowable Subject Matter
Claim(s) 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the limitation in claim 1 and 9: 
”wherein the processor is further configured to:
use a coefficient a and a constant b as the filter coefficients, 
calculate the coefficient a and the constant b, with which a difference
between a value obtained by multiplying a pixel value of a pixel of the first ultrasonic
image by the coefficient a and adding the constant b and the pixel value of the
corresponding pixel of the second ultrasound image is minimum, using the pixel
values of a plurality of pixels in a window set for the first ultrasonic image and the
second ultrasonic image, and
calculate a pixel value of the output image by multiplying the pixel
value of the pixel in the window of the first ultrasonic image by the calculated
coefficient a and the constant b.”
, when considered in combination with intervening limitations. The advantage of the Applicant’s invention is to utilize filter coefficients to reduce speckle noise. 
(claim 18; multiplying the enhancement coefficients with the respective local components; form a first image by performing weighted averaging of the global components using weighting information specific for each pixel of each of the plurality of images; form a second image by performing weighted averaging of the local components using weighting information specific for each pixel of each of the plurality of images; and form a compound image using the first image and the second image.). Therefore, Asaka does not teach or suggest the claimed limitations described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-F 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793